DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deflector as recited in claim 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 describes a method of using the apparatus (“during use”) in lines 5-7, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See MPEP §2173.05(p)(II).  Claims 16-29 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 15.
Claim 17 recites “a concrete batching plant” in line 2.  It is unclear whether “a concrete batching plant” of claim 17 is the same or different as “a concrete batching plant” as recited in claim 15, line 4.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 17 describes a method of using the apparatus (“for use”) in lines 2-3, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See MPEP §2173.05(p)(II).
Claim 17 describes a method of using the apparatus (“during use”) in lines 4-5, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See MPEP §2173.05(p)(II).
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: configured to cool a supply of liquid nitrogen to a temperature below the vapor point of liquid nitrogen.  The storage system appears to be insufficient in structure to provide the narrative function effect of being configured to cool a supply of .  
Furthermore, it is unclear how a liquid is able to be cooled below its vapor point when, as being a liquid, it is already cooled below its vapor point.
Claim 21 recites the functional limitation that that dispensing head is adjustable; however, the claim does not recite any structure that accomplishes this function.  As such, it is unclear how the dispenser is capable to be adjustable.
Claim 22 recites that the dispenser comprises a generator; however, the specification on page 11, lines 18-19 recites that the dispenser is the generator.  As such it is unclear whether the dispenser comprises the generator or if the dispenser is meant to be the generator.  Claims 23-27 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 22.
Regarding claim 24, it is unclear how the generator and conveyance device are positioned so that a liquid-nitrogen-curtain is not positioned directly above the conveyance device, when claim 15, upon which claim 24 depends, requires the dispenser (which comprises the generator and curtain) to disposed above the conveyance device.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim 25 describes a method of using the apparatus which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus (“during use”) is indefinite.  See MPEP §2173.05(p)(II).  Claim 26 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 25.
Claim 26 describes a method of using the apparatus which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus (“during use”) is indefinite.  See MPEP §2173.05(p)(II).
Claim 27 describes a method of using the apparatus (“during use”) in lines 2-3, 5-6, and 9-10, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.  See MPEP §2173.05(p)(II).
Claim 29 recites the limitation "the liquid nitrogen storage system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-26 and 28 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (U.S. Patent No. 5,100,239).
Regarding claim 15, Ono et al. discloses a system (abstract; figure 1) comprising:
a liquid nitrogen dispenser (figure 1, reference #10-15 and reference B; figures 7-9, reference #320);

wherein the liquid nitrogen dispenser is capable to dispense an output flow of liquid nitrogen onto the aggregate stream carried by the conveyance device of the concrete batching plant during use (figures 1 and 2, reference #15; figure 8, reference #321; column 4, lines 1-20; column 10, lines 22-35).
Regarding limitations recited in claim 15 which are directed to a manner of operating disclosed system and the material, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The dispenser being a liquid nitrogen dispenser is directed to the material or article worked upon and does not further limit the apparatus claim.  The conveyance device, aggregate stream, concrete batching plant, flow of liquid nitrogen are not positive structural limitations of the claim.  
It is noted that “above” is a relative term based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited or precisely pointed out.
Regarding claim 16, Ono et al. discloses wherein the liquid nitrogen dispenser is capable to dispense the output flow of liquid nitrogen at a rate sufficient to reduce an initial average surface temperature of the aggregate in the aggregate stream by at least three degrees Fahrenheit (figures 1 and 2, reference #10-15, reference B; column 4, lines 13-17; column 11, lines 33-39).  Regarding limitations recited in claim 16 which are directed to a manner of operating disclosed system and the 
Regarding claim 17, Ono et al. discloses a concrete batching plant comprising the conveyance device capable to carry the aggregate stream for use in making concrete (figure 1, reference #1);
wherein the liquid nitrogen dispenser is disposed in a position to dispense the flow of liquid nitrogen onto the aggregate stream carried by the conveyance device during use (figure 1, reference #15; column 4, lines 1-20).
Regarding claim 18, Ono et al. discloses a liquid nitrogen storage system capable to cool a supply of liquid nitrogen to a temperature below the vapor point of liquid nitrogen (figure 1, reference #10 and reference B).
Regarding claim 19, Ono et al. discloses wherein the liquid nitrogen dispenser comprises: at least one liquid nitrogen dispensing head (figure 1, reference #15; figures 7-9, reference #321).
Regarding claim 20, Ono et al. discloses wherein the liquid nitrogen dispensing head is capable to output liquid nitrogen at a pressure between about 80 psi and 0 psi (figure 1, reference #10-15).  The limitations recited in claim 20 are directed to a manner of operating disclosed system and the material, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 21, Ono et al. discloses wherein the at least one liquid nitrogen dispensing head is adjustable to permit spraying liquid nitrogen at different angles of incidence relative to an aggregate 
Regarding claim 22, Ono et al. discloses wherein the liquid nitrogen dispenser comprises: a liquid-nitrogen-curtain-generator (figures 1 and 2, reference #14 and 15 (sprayed liquid creates/generates a curtain of material)).
Regarding claim 23, Ono et al. discloses an end of the conveyance device located proximate to the liquid nitrogen curtain generator (figure 1, reference #1 with curtain generator reference #14/15 extending entire length of reference #1 so left end of reference #1 proximate reference #15 on left);
wherein the conveyance device is capable to move some aggregate during use (figure 1, reference #1 and 4, reference A; column 3, lines 54-65); project from the end of the conveyance device at least a portion of the aggregate into the curtain of liquid nitrogen so as to form liquid-nitrogen-cooled-aggregate (columns 3-4, lines 37-20); and deposit the liquid nitrogen cooled aggregate into a mixing device (column 4, lines 37-52).
The limitations of claim 23 attempt to further limit a non structural limitation.  The conveyance device is a functional intended use of the system as recited in claim 15 and is not a positive structural limitation that can be further modified in terms of structural limitations. 
Regarding claim 24, Ono et al. discloses wherein the liquid-nitrogen-curtain-generator and the conveyance device are positioned so that a liquid-nitrogen-curtain is not positioned directly above the conveyance device (see figure 2, reference #14 on left and right which creates curtain is on side (not overhead) of conveyer reference #1).
Regarding claim 25, Ono et al. discloses wherein during use the liquid-nitrogen-cooled-aggregate is able to carry liquid nitrogen into the mixing device (column 4, lines 1-52).  The limitation is directed to  a manner of operating disclosed system and the material, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said 
Regarding claim 26, Ono et al. discloses wherein during use the liquid nitrogen from a liquid nitrogen curtain is capable to be carried into the mixing device (column 4, lines 1-52).  The limitation is directed to  a manner of operating disclosed system and the material, and it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Regarding claim 28, Ono et al. discloses a piping system (figure 1, reference #12) coupled with a liquid nitrogen storage system capable to convey a portion of a liquid nitrogen supply from the storage system to the liquid nitrogen dispenser (figure 1, reference #10-15).
Claim(s) 15, 18-20, 22 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debruyn (EP1152183A1).
Regarding claim 15, Debruyn discloses a system (abstract; figures 1-4) comprising:
a liquid nitrogen dispenser (figure 1, reference #14, 16, 22 and 32; figure 2, reference #14, 16 and 32);

wherein the liquid nitrogen dispenser is capable to dispense an output flow of liquid nitrogen onto the aggregate stream carried by the conveyance device of the concrete batching plant during use (figure 2, reference #16).
Regarding limitations recited in claim 15 which are directed to a manner of operating disclosed system and the material, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The dispenser being a liquid nitrogen dispenser is directed to the material or article worked upon and does not further limit the apparatus claim.  The conveyance device, aggregate stream, concrete batching plant, flow of liquid nitrogen are not positive structural limitations of the claim.  
It is noted that “above” is a relative term based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited or precisely pointed out.
Regarding claim 18, Debruyn discloses a liquid nitrogen storage system capable to cool a supply of liquid nitrogen to a temperature below the vapor point of liquid nitrogen (figures 1 and 4, reference #22).
Regarding claim 19, Debruyn discloses wherein the liquid nitrogen dispenser comprises: at least one liquid nitrogen dispensing head (figure 2, reference #16).
Regarding claim 20, Debruyn discloses wherein the liquid nitrogen dispensing head is capable to output liquid nitrogen at a pressure between about 80 psi and 0 psi (figures 1 and 2, reference #36 and 38).  The 
Regarding claim 22, Debruyn  discloses wherein the liquid nitrogen dispenser comprises a liquid nitrogen curtain generator (figure 2, reference #16 (sprayed liquid creates/generates a curtain of material as indicated by arrayed lines)).
Regarding claim 27, Debruyn  discloses wherein the liquid-nitrogen-curtain-generator comprises:
an input port capable to receive an input flow of liquid nitrogen, the liquid nitrogen being under a first pressure and having a first velocity during use (figure 1, reference #30 and lines leading into reference #22; figure 4, reference #78);
a chamber under a second pressure, the second pressure lower than the first pressure (figure 1, reference #22; figure 4, reference #70);
a deflector located within the chamber, the deflector operative during use to deflect the input flow of liquid nitrogen (figure 4, walls of inlet 78 and walls of reference #22 act as a deflector);
an output port having an edge of pre-determined length capable to facilitate an output flow of liquid nitrogen (figures 1-4, reference #32);
wherein during use the output flow of liquid nitrogen flowing over the edge forms a liquid-nitrogen-curtain (figure 2, reference #16, 32 and lines coming out of reference #62 indicating sprayed curtain of material). 

Regarding claim 28, Debruyn discloses a piping system coupled with a liquid nitrogen storage system capable to convey a portion of a liquid nitrogen supply from the storage system to the liquid nitrogen dispenser (figure 2, reference #14, 16, 22 and 32).
Regarding claim 29, Debruyn  discloses a piping system coupled with the liquid nitrogen storage system capable to convey a portion of a supply of liquid nitrogen from the storage system (figure 2, reference #22 and 32); and
a liquid nitrogen control valve coupled with the piping system and capable to control an input flow of liquid nitrogen to the liquid nitrogen dispenser (figure 3, reference #62 and 66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774